771 N.W.2d 795 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Robert Lamonte WALKER, Defendant-Appellee.
Docket No. 139565. COA No. 293208.
Supreme Court of Michigan.
September 16, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the August 26, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE the Genessee Circuit Court's July 22, 2009 order granting the defendant's motion for resentencing. An error in scoring the judicial guidelines does not provide a basis for appellate relief. People v. Raby, 456 Mich. 487, 496, 572 N.W.2d 644 (1998). As such, the defendant's former appellate counsel was not ineffective and the defendant is not entitled to be resentenced. The motion for stay is DENIED.